                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ERICKSON PRODUCTIONS INC, et al.,                 Case No. 13-cv-05472-DMR
                                   8                     Plaintiffs,
                                                                                             ORDER DENYING DEFENDANT'S
                                   9              v.                                         MOTION FOR APPOINTMENT OF
                                                                                             COUNSEL
                                  10       KRAIG RUDINGER KAST, et al.,
                                                                                             Re: Dkt. No. 360
                                  11                     Defendants.

                                  12           On July 3, 2019, the court held a case management conference at which Defendant Kraig
Northern District of California
 United States District Court




                                  13   Kast made a request for appointment of pro bono counsel. The court ordered Kast to file an

                                  14   administrative motion for appointment of counsel by July 8, 2019, with any opposition by

                                  15   Plaintiffs Erickson Productions Inc. and Jim Erickson due by July 12, 2019. [Docket No. 358.]

                                  16   Kast timely filed his motion, which Plaintiffs oppose. [Docket Nos. 360, 364.]1

                                  17           Kast is not an indigent litigant who may lose his physical liberty if he does not prevail in

                                  18   this lawsuit. Therefore he does not have a right to counsel. See Lassiter v. Dept of Soc. Servs, 452

                                  19   U.S. 18, 25 (1981). Kast moves for appointment of counsel pursuant to this district’s General

                                  20   Order No. 25, which sets forth four criteria which a pro se litigant must satisfy in order to be found

                                  21   eligible for appointment of pro bono counsel through the district’s Federal Pro Bono Project:

                                  22                   1. The unrepresented litigant must be in propria persona;

                                  23                   2. The unrepresented litigant must not have the financial resources to
                                                       retain counsel;
                                  24
                                                       3. The unrepresented litigant must have used reasonable efforts to
                                  25

                                  26   1
                                         The court notes that Kast filed a reply to Plaintiffs’ opposition, to which Plaintiffs objected.
                                  27   [Docket Nos. 366, 368.] The court declines to consider the reply. Local Rule 7-11, which
                                       governs Kast’s motion, provides that “[a] Motion for Administrative Relief is deemed submitted
                                  28   for immediate determination without hearing on the day after the opposition is due.” Civ. L.R. 7-
                                       11(c). It does not authorize the filing of a reply brief.
                                                        retain private counsel such as through a California State Bar-approved
                                   1                    lawyer referral service or have demonstrated that such efforts would
                                                        be futile; and
                                   2
                                                        4. The referring judge must determine the case merits pro bono
                                   3                    representation (this does not mean determining that the litigant is
                                                        likely to prevail on the merits, but that the litigant’s claims are
                                   4                    cognizable and the factual and legal issues warrant proper
                                                        presentation to the Court with the assistance of an attorney).
                                   5
                                       Gen. Order 25(I)(A).
                                   6
                                              Kast asserts that he satisfies all four criteria for appointment of pro bono counsel under
                                   7
                                       General Order 25. He also notes that the Ninth Circuit appointed pro bono counsel to represent
                                   8
                                       him in the prior appeal and argues that the “factual and technical legal issues before this Court, are
                                   9
                                       derived from the same technical legal issues already decided by the panel in [his] appeal.” Mot. 3.
                                  10
                                              Plaintiffs oppose the motion. In particular, they vigorously dispute whether Kast has the
                                  11
                                       financial resources to retain counsel and argue that Kast has not made a sufficient showing that he
                                  12
Northern District of California




                                       made reasonable efforts to obtain counsel on his own.
 United States District Court




                                  13
                                              The court need not resolve the parties’ disputes about Kast’s financial resources or his
                                  14
                                       efforts to obtain counsel, because it finds that the case does not merit pro bono representation
                                  15   under the fourth criterion. The court determines that the factual and legal issues presented on
                                  16   remand are straightforward, and Kast can present them properly without appointment of pro bono
                                  17   counsel.
                                  18          Kast points to the fact that the Ninth Circuit appointed pro bono counsel to represent him
                                  19   on appeal. However, the Court of Appeals issued its appointment order because it determined that
                                  20   appointment of counsel would benefit the court’s review of two specific legal issues: (1) Whether
                                  21   the avoidance of licensing fees constitutes a direct financial benefit for purposes of imposing
                                  22   vicarious liability; and (2) Whether a “should have known” willfulness instruction is proper under
                                  23   17 U.S.C. § 504(c). Case No. 15-16801, Docket No. 54 (9th Cir. May 7, 2018). The Ninth Circuit
                                  24   decided both of those legal issues in its April 16, 2019 opinion. See Erickson Prods., Inc. v. Kast,
                                  25   921 F.3d 822 (9th Cir. 2019). The reason for appointment of counsel before the appellate court no

                                  26   longer exists.

                                  27          On remand the only issues before this court are (1) whether the current evidentiary record

                                  28   supports a finding of willful infringement under the legal standard announced by the Ninth
                                                                                          2
                                   1   Circuit; and (2) the amount of statutory damages to be awarded if the evidence does not support

                                   2   such a finding. See id. at 833-34. These issues are not particularly complex. Moreover, Kast’s

                                   3   filings in this case demonstrate that he is fully capable of articulating his positions without the

                                   4   assistance of an attorney. Accordingly, Kast’s motion for the appointment of pro bono counsel is

                                   5   denied. The briefing schedule set by the court at the initial case management conference remains
                                                                                                                ISTRIC
                                                                                                            ES D
                                   6   unchanged. [See Docket No. 358.]
                                                                                                           T          TC
                                   7                                                                     TA




                                                                                                                               O
                                                                                                    S




                                                                                                                                U
                                                                                                   ED




                                                                                                                                 RT
                                              IT IS SO ORDERED.                                                               D
                                                                                                                       RDERE
                                   8




                                                                                               UNIT
                                                                                                                OO
                                   9   Dated: July 18, 2019                                             IT IS S




                                                                                                                                       R NIA
                                  10                                                      ______________________________________
                                                                                                                           u
                                                                                                                    a M. Ry

                                                                                               NO
                                                                                                        Donna M. n Ryu
                                                                                                              D on
                                                                                                       udge Magistrate Judge




                                                                                                                                       FO
                                  11                                                            UnitedJStates


                                                                                                 RT




                                                                                                                                   LI
                                  12                                                                    ER
                                                                                                   H




                                                                                                                                A
                                                                                                                                   C
Northern District of California




                                                                                                             N                 F
 United States District Court




                                  13                                                                             D IS T IC T O
                                                                                                                       R
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
